Citation Nr: 1107657	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-42 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 
2.

2.  Entitlement to service connection for a pulmonary disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active duty from March 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from October 2008 and August 2009 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on appeal.  

In October 2010, the Veteran and his spouse testified before the 
undersigned Acting Veterans Law Judge sitting at the RO.  


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with diabetes mellitus 2 
and the evidence reflects that he set foot in the Republic of 
Vietnam during the Vietnam Era.

2.  The medical evidence shows that the Veteran's diabetes 
mellitus type 2 is compensably disabling.

3.  With resolution of any doubt in the Veteran's favor, he was 
exposed to asbestos during service, and his current pleural 
disease is related to such exposure.     


CONCLUSIONS OF LAW

1.  Diabetes mellitus type 2 is presumed to have been incurred 
during Vietnam service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Pleural disease is related to asbestos exposure during 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and that 
deciding the appeal at this time is not prejudicial to the 
Veteran.

Legal Criteria

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third 
elements may be established by showing continuity of 
symptomatogy.  Continuity of symptomatology may be shown by 
demonstrating "(1) that a condition was 'noted' during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that 
"[w]hether lay evidence is competent and sufficient in a 
particular case is a factual issue to be addressed by the 
Board").

If the disability is a chronic disease, service connection may be 
granted if it becomes manifest to a degree of 10 percent within 
the presumptive period; the presumptive period for diabetes 
mellitus is one year.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In addition, a Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam era 
is presumed to have been exposed to herbicides during that 
service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

"Service in Vietnam" includes service in the waters offshore or 
service in other locations if the conditions of service involved 
duty or visitation to Vietnam.  38 C.F.R. § 3.313.  However, the 
VA General Counsel has determined that the regulatory definition, 
which permits certain personnel not actually stationed within the 
borders of the Republic of Vietnam to be considered to have 
served in that Republic, requires that an individual actually 
have been present within the boundaries of the Republic.  See 
VAOPGCPREC 27-97.   Specifically, the General Counsel has 
concluded that the term "service in Vietnam" does not include 
service of a Vietnam era Veteran whose only contact with Vietnam 
was flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93.  A showing of actual duty or visitation in the 
Republic of Vietnam is required to establish qualifying service 
in Vietnam.

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008), the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
upheld VA's interpretation of the regulations that, for purposes 
of applying the presumption of exposure to herbicides under 38 
C.F.R. § 3.307(a)(6)(iii), the service member must have actually 
been present at some point on the landmass or the inland waters 
of Vietnam during the Vietnam conflict.  Haas v. Peake, 525 F.3d 
1168 (Fed. Cir 2008).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service connection 
for numerous diseases, including diabetes mellitus type 2, will 
be established even though there is no record of such disease 
during service, provided that the disease is are manifest to a 
degree of 10 percent or more at any time after service.  38 
C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the United States Court of Appeals for Veterans Claims 
(Court) has declared that in adjudicating a claim, the Board has 
the responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is 
satisfactory, the Board may also properly consider internal 
inconsistency of the statements, facial plausibility, consistency 
with other evidence submitted on behalf of the Veteran, and the 
Veteran's demeanor when testifying at a hearing.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995), aff'd per curiam, 78 F.3d 
604(Fed.Cir.1996).

Diabetes Mellitus

The Veteran seeks service connection for diabetes mellitus 2, a 
disability with which he is currently diagnosed.  Thus, the issue 
in this case turns to whether the Veteran had service in the 
Republic of Vietnam during the Vietnam era.  The Veteran contends 
that he actually stepped foot in Vietnam during his military 
service in 1969 and that his current diagnosis of diabetes should 
be presumed to have been incurred therein.  

The Veteran's service personnel records show that he was 
transferred in late May 1969 to the USS Delta for duty at sea 
(see Transfer and Receipt Record).  It was also noted that the 
Veteran reported aboard such ship at Kaohsiung, Taiwan, on June 
10, 1969.  An administrative record shows, in pertinent part, 
that the Veteran received a Vietnam Service Medal for his service 
aboard the USS Delta from June 30, 1969, to July 26, 1969.

In light of the absence of service records conclusively showing 
Vietnam service, the RO, in June 2008, requested from the 
National Personnel Records Center (NPRC) dates of any Vietnam 
service that the Veteran may have had.  In response, NPRC 
confirmed that the Veteran served aboard the U.S.S. Delta, which 
was in the official waters of the Republic of Vietnam from June 
29, 1969, to July 27, 1969, but was unable to determine whether 
or not the Veteran actually served in the Republic of Vietnam at 
that time.  

In a statement received in June 2008, the Veteran indicated that 
the U.S.S. Delta, ported in Vung Tao, Vietnam, in July 1969 for a 
change of command.  During his personal hearing, the Veteran 
indicated that while anchored in Vung Tau, he set foot on land on 
a number of occasions, as he was "on liberty" every other day.  
He further testified that he took a GED test in Vung Tau.  Also, 
his spouse testified that she recalls the Veteran talking about 
his experiences in Vietnam and has known the Veteran since 1970.      

The Veteran's fellow service member, D.E.R., in July 2008 and 
October 2009 statements, indicated that he served with the 
Veteran aboard the U.S.S. Delta from May to December 1969, and 
during such service, they participated in the Western Pacific 
(Wes-Pac) Cruise, and stopped at a port in Vung Tau, Vietnam.   
He indicated that service members had liberty at all ports and 
could depart the ship if not assigned any duty for that day.

Another fellow service member, S.L., stated that in July 1969, 
they were granted liberty every other day when at shore in Vung 
Tau, Vietnam (see statement received in October 2009).

In further support of the claim, the Veteran submitted historical 
information from the U.S.S. Delta Association.  According to this 
information, the U.S.S. Delta deployed to the Western Pacific in 
May 1969 and returned to the United States in Mid-December, 1969.  
During that tour, the ship visited Hawaii, Taiwan, the 
Philippines, Japan, Hong Kong, and Vietnam.  

As indicated, the Veteran's service records and the NPRC were 
unable to confirm that the Veteran had any Vietnam service.  
Nevertheless, the objective evidence does confirm that the 
Veteran served aboard the U.S.S. Delta, which was in the official 
waters of Vietnam in late June 1969 and July 1969.  Moreover, the 
historical information that the Veteran submitted shows that, at 
that time, the U.S.S. Delta's tour included a visit to Vietnam.  
The Board further acknowledges the statements provided by the 
Veteran, his spouse, and fellow service member to the effect that 
the Veteran actually set foot in Vietnam in 1969.  These lay 
persons are competent to report what they have witnessed and the 
Board has no reason to doubt their credibility.  Also noteworthy 
is that the Veteran is reported to be the U.S.S. Delta 
Association's historian and D.E.R. is reported to be the 
association's treasurer.  In light of the objective and lay 
evidence of record, and resolving any doubt in the Veteran's 
favor, the Board finds that the preponderance of the evidence 
shows that the Veteran set foot in the Republic of Vietnam during 
the Vietnam Era.  Consequently, he is considered to have Vietnam 
service and is therefore presumed to have been exposed to 
herbicides during his military service.

Accordingly, the Veteran has been diagnosed as having a disease 
for which presumptive service connection is available, and 
because the Board finds that he served in the Republic of 
Vietnam, he has an in-service injury, i.e., in- service exposure 
to herbicides.

In light of the above, the Board must also determine whether the 
Veteran's diabetes mellitus type 2 is manifested to a compensable 
degree.  In this regard, a January 2008 from J.L.N., D.O., a 
private physician, reflects that the Veteran is diagnosed with 
diabetes mellitus that requires insulin and thus under the 
criteria contained in Diagnostic Code 7913, his diabetes mellitus 
warrants a compensable evaluation.  As such, service connection 
is warranted for diabetes mellitus type 2.

Pulmonary Disability

The Veteran also seeks service connection for a pulmonary 
disability, as secondary to exposure to asbestos.    

There is no specific statutory guidance with regard to asbestos-
related claims, nor has the Secretary promulgated any regulations 
in regard to such claims.  However, the VA Adjudication Procedure 
Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C 
(Manual), provides information concerning claims for service 
connection for disabilities resulting from asbestos exposure.  
The date of this amended material is December 13, 2005.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that VA must analyze an appellant's claim for service 
connection for asbestosis or asbestos-related disabilities under 
the appropriate administrative guidelines.  Ennis v. Brown, 4 
Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

The Manual defines asbestos as a fibrous form of silicate mineral 
of varied chemical composition and physical configuration, 
derived from serpentine and amphibole ore bodies.  M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common 
materials that may contain asbestos are steam pipes for heating 
units and boilers, ceiling tiles, roofing shingles, wallboard, 
fire-proofing materials, and thermal insulation.  Id. at 
Subsection (a).  Some of the major occupations involving exposure 
to asbestos include mining, milling, shipyard work, insulation 
work, demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products (such as clutch 
facings and brake linings), and manufacture and installation of 
products such as roofing and flooring materials, asbestos cement 
sheet and pipe products, and military equipment.  Id. at 
Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny 
dust particles that can float in the air, stick to clothes, and 
may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation 
of asbestos fibers can produce fibrosis (the most commonly 
occurring of which is interstitial pulmonary fibrosis, or 
asbestosis), tumors, pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum, and cancers of 
the lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to exposure 
to asbestos ranges from 10 to 45 or more years (between first 
exposure and the development of disease).  Id. at Subsection (d).  
The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether:  (1) service records demonstrate the 
Veteran was exposed to asbestos during service; (2) development 
has been accomplished sufficient to determine whether the Veteran 
was exposed to asbestos either before or after service; and (3) a 
relationship exists between exposure to asbestos and the claimed 
disease in light of the latency and exposure factors.  Id. at 
Subsection (h).

On review, the Board finds that the criteria for service 
connection for pleural disease have been met.  In this regard, 
there is evidence of a current pulmonary disability, as the 
Veteran was diagnosed with pleural disease by a December 2008 
computed tomography (CT) scan.  

The Veteran does not contend nor does the evidence show that he 
had pulmonary complaints, treatment, or diagnoses during service.  
Rather, the Veteran asserts that he his current pulmonary 
disability is a result of asbestos exposure while serving aboard 
the U.S.S. Delta.  His military occupational specialties were a 
seaman and boatswain's mate.  

The Veteran's service records do not verify that he was exposed 
to asbestos during service.  Nevertheless, according to his 
notice of disagreement received in October 2009, the Veteran 
indicated that he inhaled asbestos when he slept in the top bunk 
bed with asbestos-covered pipes overhead.  He stated that he saw 
flakes of paint chipping off of the pipes.  In addition to the 
reported exposure in his living quarters, the Veteran stated that 
he came in contact with asbestos on a daily basis when cleaning, 
repairing, and painting the asbestos-covered pipes.  The Veteran 
reiterated his contentions on his substantive appeal, received in 
June 2010, and further indicated that the U.S.S. Delta was built 
in 1940 -1941 and that heating pipes were covered with asbestos 
at that time.

In further support of the claim, S.L. indicated that he and the 
Veteran, while serving aboard the U.S.S. Delta, were exposed to 
asbestos on a daily basis.  He stated that asbestos was in their 
living and dining quarters (see statement received in October 
2009).

While there is no conclusive evidence showing that the Veteran 
was exposed to asbestos during service, the Board notes that the 
Veteran and S.L. are competent to report what they have witnessed 
- flaking pipes while living and working aboard the U.S.S. Delta.  
Moreover, the Veteran's contention that asbestos was extensively 
used in previously built (1940's) Naval ships, such as the U.S.S. 
Delta, is consistent with Naval shipbuilding history.  Lastly, 
there is a nexus between the Veteran's current pleural disease 
and exposure to asbestos, as the December 2008 diagnosis relates 
the Veteran's pleural disease to asbestos exposure.  Such 
diagnosis is consistent with the M-21 definition of asbestos-
related disabilities and the timing of the Veteran's diagnosis is 
consistent with latency factors noted in the M-21.  The claim is 
therefore warranted.


ORDER

Service connection for diabetes mellitus type 2 is granted.

Service connection for pleural disease is granted.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


